DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 10-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0203940 (hereinafter “Holmberg”) in view of US 2014/0091268 (hereinafter “Heravi”).
Regarding claims 1 and 15 Holmberg teaches a system for controlling an operation of a winch assembly, and a method of using said system, comprising:
a rotatable winch drum (20);
a winch cable (10) wrapped around the rotatable winch drum (20);
an electric winch motor (30) operatively connected to the rotatable winch drum (20);
a controller (41) configured to:
access a winch load threshold (T2l and T2u; i.e. Holmberg teaches both upper and lower thresholds), the winch load threshold (T2l and T2u) defining a hold zone (“dead band zone,” i.e. T2l-T2u) and a reel zone (T1l-T2l and T2u-T1u;  i.e. Holmberg teaches both reel in and reel out zones) of the winch assembly, one of the hold zone (T2l-T2u) and the reel zone (T1l-T2l and T2u-T1u) including loads on the winch cable (10) greater than the winch load threshold (T2l and T2u) and another of the hold zone (T2l-T2u) and the reel zone (T1l-T2l and T2u-T1u) including loads on the winch cable less than the winch load threshold (T2l and T2u);
determine whether the winch assembly is operating within the hold zone (T2l-T2u) or the reel zone (T1l-T2l and T2u-T1u);
generate a hold current while the winch assembly is operating within the hold zone (T2l-T2u), the hold current varying (see tension change in figure 2) based upon 
generate a reel current (i.e. it is an electric motor) while the rotatable winch drum is operating within the reel zone (T1l-T2l and T2u-T1u), the reel current being based upon the winch load threshold (T2l and T2u) and operating to permit rotation of the electric winch motor.
Holmberg fails to teach the rotation sensor of claim 1.  Heravi teaches a winch (see embodiment of figure 12) with an electric motor (152) and associated controller (162).  Heravi further teaches a rotation sensor (angular encoder 158) configured to generate rotational data indicative of rotation of a rotatable winch drum (154); and determine whether the rotatable winch drum (154) is rotating based upon the rotational data (i.e. any change of position of the encoder indicates rotary motion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the rotary controller and associated processing, taught by Heravi, to the winch of Holmberg in order to better control the winch.
Regarding claim 2 modified Holmberg teaches the above system.  Holmberg further teaches wherein the reel zone (T1l-T2l and T2u-T1u) corresponds to an upper reel zone (T2u-T1u) and the upper reel zone (T2u-T1u) includes loads greater than the winch load threshold (T2u) and the hold zone (T2l-T2u) includes loads less than the winch load threshold (T2u).
Regarding claim 3 modified Holmberg teaches the above system.  Holmberg further teaches wherein the reel zone (T1l-T2l and T2u-T1u) corresponds to a lower reel zone (T1l-T2l) and the lower reel zone (T1l-T2l) includes loads less than the winch load 
Regarding claim 4 modified Holmberg teaches the above system.  Holmberg further teaches wherein the winch load threshold (T2l and T2u) corresponds to an upper load threshold (T2u) and the reel zone (T1l-T2l and T2u-T1u) corresponds to an upper reel zone (T2u-T1u), and
the controller (41) is further configured to:
access a lower load threshold (T2l) and the lower load threshold (T2l) defines a lower reel zone;
determine whether the winch assembly is operating within the hold zone (T2l-T2u), the upper reel zone (T2u-T1u), or the lower reel zone (T1l-T2l);
generate an upper reel current while the rotatable winch drum (20) is operating within the upper reel zone (T2u-T1u), the upper reel current being based upon the upper load threshold (T2u) and operating to permit rotation of the electric winch motor (30); and
generate a lower reel current while the rotatable winch drum (20) is operating within the lower reel zone (T1l-T2l), the lower reel current being based upon the lower load threshold (T1l) and operating to permit rotation of the electric winch motor (30).
Regarding claim 5 modified Holmberg teaches the above system.  Holmberg further teaches wherein the electric winch motor is a DC motor (see paragraph 3).
Regarding claim 10 modified Holmberg teaches the above system, and further teaches the controller (Holmberg 41 as modified per Heravi 162) is further configured to access a winch dimensional characteristic (drum radius) of the rotatable winch drum 
Regarding claims 11 and 14 modified Holmberg teaches the above system, and further teaches wherein the controller (Holmberg 41 as modified per Heravi 162) is further configured to determine whether the winch assembly is operating within the hold zone (T2l-T2u) or the reel zone (T1l-T2l and T2u-T1u) based upon a current supplied to the electric winch motor (see paragraph 16). Holmberg does not specifically state that a voltage at the electric winch motor is used in this determination.  Paragraph 16 of Holmberg states “it is possible to monitor the tension…utilizing some other quantities.”  It is argued that current and voltage are interrelated inputs in an electric motor, and that an ordinary craftsperson is well versed in the interrelation of current and voltage, and that starting with the teachings of Holmberg would have found it obvious to use voltage in the calculation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use voltage in the tension calculation in order to effectively monitor the tension of the cable.
Regarding claim 16 modified Holmberg teaches the above system, and further teaches wherein the winch load threshold (Holmberg T2l and T2u) corresponds to an upper load threshold (Holmberg T2u) and the reel zone (Holmberg T1l-T2l and T2u-T1u) corresponds to an upper reel zone (Holmberg T2u-T1u), and
accessing a lower load threshold (Holmberg T2l), the lower load threshold (Holmberg T2l) defining a lower reel zone (Holmberg T1l-T2l);

generating an upper reel current while the rotatable winch drum (Holmberg 20) is operating within the upper reel zone (Holmberg T2u-T1u), the upper reel current being based upon the upper load threshold (Holmberg T2u) and operating to permit rotation of the electric winch motor (Holmberg 30); and
generating a lower reel current while the rotatable winch drum (Holmberg 20) is operating within the lower reel zone (Holmberg T1l-T2l), the lower reel current being based upon the lower load threshold (Holmberg T2l) and operating to permit rotation of the electric winch motor (Holmberg 20).

Claims 6-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg in view of Heravi and in view of US 2010/0096926 (hereinafter “King”).
Regarding claims 6 and 17 modified Holmberg teaches the above system and method.  Holmberg fails to teach the specifics of claims 6 and 17.  King (see embodiment of figure 2) teaches an electric powered winch (62, i.e. see paragraph 21).  King further teaches providing a prime mover (132), a generator (106), and an inverter (104), the prime mover (132) rotating the generator, the generator (132) generating AC power, the inverter (104) converting the AC power to DC power (to DC bus 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the winch of Holmberg with the prime mover and 
Regarding claims 7 and 18 modified Holmberg teaches the above system and method.  Holmberg fails to teach the half inverter of claims 7 and 18.  King teaches providing a half inverter (40; i.e. there are six half inverters), converting the DC power (from DC bus 38) to AC power (at 60) with the half inverter (40) and driving the electric winch motor (62; i.e. see paragraph 21) with the AC power from the half inverter (40).
Regarding claims 8 and 19 modified Holmberg teaches the above system and method (see claims 6 and 17), and further teaches wherein the electric winch motor (Holmberg 30) is a DC motor (Holmberg paragraph 3) and further comprising driving the DC motor (Holmberg paragraph 3) with the DC power from the inverter (King 104).
Regarding claim 9 modified Holmberg teaches the above system wherein the controller (Holmberg 41) utilizes the winch load threshold (T2l and T2u).  Holmberg does not specifically disclose the manual operation mode of claim 9.  Official Notice is given that manual operating modes are old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a conventional manual operating mode in order to allow an operator to take over full control if needed.


Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claim 12.  Specifically, while Holmberg does not teach determining a distance of the winch cable from a center of rotation of the drum; and determining whether operation is within the hold zone or reel zone based on the distance of the winch cable from the center of rotation of the rotatable drum.  While Heravi teaches calculation of such a distance, there is no teaching in Heravi, or any of the other prior art references to determine the zone (holding or reeling) in which the winch assembly operates based on the distance of the cable from the center of rotation.  Thus it would not have been obvious to arrive at the total combination of claim recitations set forth in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                                         

/SANG K KIM/           Primary Examiner, Art Unit 3654